DETAILED ACTION

This Office Action is in response to the Amendment filed 2/19/2022.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/19/2022 have been fully considered but they are not fully persuasive.
As noted above, the amendments made to the dependencies of claims 5, 10, 15, and 20 are sufficient to overcome the previous rejections under 35 U.S.C. 112(b).
Regarding independent claims 1, 6, 11, and 16, these claims have each been amended to include a limitation stating “the second time window is located behind the first time window in time domain”.  Applicant’s argues that previously cited Zheng et al. does not disclose this limitation and that Zheng et al. is directed towards a different solution than the one claimed.  However, the Examiner still believes that Zheng et al. does anticipated the amended claim language.  As noted in the Applicant’s remarks, it is the configuration information in step S301 of Zheng et al. that has been mapped to the claimed first signaling in a first time window and it is the indication information in step S303 that has been mapped to the claimed second signaling group in a second time window (See page 5 paragraphs 61-62, page 6 paragraphs 73-74, and Figure 3a of Zheng et al.).  Zheng et al. teaches that step S301 happens before step S303, and thus the time window of the indication information being transmitted in step S303 is behind, i.e. is after, the time window of the configuration information being transmitted in step S301 in the time domain.  Thus, regardless of any other differences in the solutions taught by the Applicant’s specification and the disclosure of Zheng et al., it is believed that the limitations of amended independent claims 1, 6, 11, and 16 are still anticipated by the teachings of Zheng et al.  Please see the rejections below for further detail.
Regarding the amendments made to dependent claims 4, 9, 14, and 19, these claims are now deemed to overcome the previous rejections and are indicated as containing allowable subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (U.S. Publication US 2020/0404699 A1).
With respect to claims 1 and 11, Zheng et al. discloses a User Equipment performing a method for wireless communication and comprising a first receiver, a second receiver, and a first transceiver (See the abstract, pages 4-5 paragraphs 55-57, page 21 paragraphs 273-275, and Figures 1 and 6 of Zheng et al. for reference to terminal device 111 that may be a UE performing a wireless communication method and comprising a transceiver that acts as each of a first receiver, a second receiver, and a first transceiver).  Zheng et al. also discloses receiving a first signaling in a first time window (See page 5 paragraphs 61-62 and Figure 3a of Zheng et al. for reference to the terminal device receiving signaling indicating unlicensed band set configuration, i.e. first signaling, during a first time window in step S301).  Zheng et al. further discloses receiving a second signaling group in a second time window, the second signaling group being used for indicating K2 candidate frequency band resource(s) (See page 6 paragraphs 73-74 and Figure 3a of Zheng et al. for reference to the terminal device receiving indication information used to indicate information about an available unlicensed band set, i.e. a second signaling group, during a second time window in step S303, wherein the information indicates a subset of all unlicensed bands i.e. bands 0, 1, and 2 determined to be available, i.e. K2 candidate frequency band resources).  Zheng et al. also discloses monitoring a third signaling in a second frequency band resource (See page 7 paragraphs 76-77 and Figure 3a of Zheng et al. for reference to the terminal device communicating with a network device using at least one unlicensed band, i.e. a second frequency band resource, in step S304 wherein communication comprises monitoring the band for a control information, i.e. third signaling).  Zheng et al. further discloses wherein the second signaling group comprises Q1 physical layer signaling(s), and the Q1 is a positive integer (See page 6 paragraph 75 of Zheng et al. for reference to the signaling being physical layer control information indicating a number, Q1, of available unlicensed bands); the second frequency band resource is one of the K2 candidate frequency band resource(s) (See pages 6-7 paragraphs 73-78 of Zheng et al. for reference to the at least one unlicensed band used for communication in step S304 being one of the available candidate bands indicated in step S303), and a first field in the first signaling is used for determining the second frequency band resource from the K2 candidate frequency band resource(s) (See pages 5-7 paragraphs 63-78 of Zheng et al. for reference to the configuration information in step S301 including identifiers used to identify each of the unlicensed band that are then reference in the bands indicated as available bands in step S303 and bands used for communication in step S304, such that the configuration information in step S301 is used to determine the specific bands used for communication in step S304); the first signaling is a physical layer signaling, and the third signaling is a physical layer signaling; and the K2 is a positive integer (See pages 5-7 paragraphs 63-78 of Zheng et al. for reference to the signaling being transmitted via physical layer control information and for reference to there being multiple indicated available unlicensed bands in step S303, i.e. K2 bands).  Zheng et al. also discloses the second time window is located behind the first time window in time domain (See page 5 paragraphs 61-62, page 6 paragraphs 73-74, and Figure 3a of Zheng et al. for reference to the step S301 happening before the step S303, and thus the time window of the indication information being transmitted in step S303 is behind, i.e. is after, the time window of the configuration information being transmitted in step S301 in the time domain).
With respect to claims 6 and 16, Zheng et al. discloses a base station performing a method for wireless communication and comprising a first transmitter, a second transmitter, and a third transceiver (See the abstract, pages 4-5 paragraphs 55-57, page 21 paragraphs 273-275, and Figures 1 and 6 of Zheng et al. for reference to network device 101 that may be a base station performing a wireless communication method and comprising a transceiver that acts as each of a first transmitter, a second transmitter, and a third transceiver).  Zheng et al. also discloses transmitting a first signaling in a first time window (See page 5 paragraphs 61-62 and Figure 3a of Zheng et al. for reference to the network device transmitting signaling indicating unlicensed band set configuration, i.e. first signaling, during a first time window in step S301).  Zheng et al. further discloses transmitting a second signaling group in a second time window, the second signaling group being used for indicating K2 candidate frequency band resource(s) (See page 6 paragraphs 73-74 and Figure 3a of Zheng et al. for reference to the network device transmitting indication information used to indicate information about an available unlicensed band set, i.e. a second signaling group, during a second time window in step S303, wherein the information indicates a subset of all unlicensed bands i.e. bands 0, 1, and 2 determined to be available, i.e. K2 candidate frequency band resources).  Zheng et al. also discloses transmitting a third signaling in a second frequency band resource (See page 7 paragraphs 76-77 and Figure 3a of Zheng et al. for reference to the network device communicating with a terminal= device using at least one unlicensed band, i.e. a second frequency band resource, in step S304 wherein communication comprises control information, i.e. third signaling, via the at least one band).  Zheng et al. further discloses wherein the second signaling group comprises Q1 physical layer signaling(s), and the Q1 is a positive integer (See page 6 paragraph 75 of Zheng et al. for reference to the signaling being physical layer control information indicating a number, Q1, of available unlicensed bands); the second frequency band resource is one of the K2 candidate frequency band resource(s) (See pages 6-7 paragraphs 73-78 of Zheng et al. for reference to the at least one unlicensed band used for communication in step S304 being one of the available candidate bands indicated in step S303), and a first field in the first signaling is used for determining the second frequency band resource from the K2 candidate frequency band resource(s) (See pages 5-7 paragraphs 63-78 of Zheng et al. for reference to the configuration information in step S301 including identifiers used to identify each of the unlicensed band that are then reference in the bands indicated as available bands in step S303 and bands used for communication in step S304, such that the configuration information in step S301 is used to determine the specific bands used for communication in step S304); the first signaling is a physical layer signaling, and the third signaling is a physical layer signaling; and the K2 is a positive integer (See pages 5-7 paragraphs 63-78 of Zheng et al. for reference to the signaling being transmitted via physical layer control information and for reference to there being multiple indicated available unlicensed bands in step S303, i.e. K2 bands).
	With respect to claims 2, 7, 12, and 17, Zheng et al. discloses operating a first radio signal; wherein the operating is receiving, or the operating is transmitting; the third signaling comprises first configuration information, and the first configuration information is applicable to the first radio signal; and the first configuration information comprises at least one of occupied frequency domain resources, occupied time domain resources, a Modulation and Coding Scheme (MCS) and a Hybrid Automatic Repeat request (HARQ) process number (See page 7 paragraphs 77-78 and Figure 3a of Zheng et al. for reference to the network device and terminal device communicating to transmit and receive information including control information, i.e. the third signaling comprising first configuration information, indicating that the terminal device should receive or send data, i.e. a first radio signal, in a specified unlicensed band, such that the control information comprises occupied frequency domain resources, i.e. a band, used for the data transmission).
	With respect to claims 3, 8, 13, and 18, Zheng et al. discloses receiving K1 first-type information group(s); wherein the K1 first-type information group(s) is(are) specific for K1 first-type frequency band resource(s) respectively; the K2 candidate frequency band resource(s) is(are) a subset belonging to the K1 first-type frequency band resource(s); the K1 first-type information group(s) is(are) all transmitted through an air interface; and the K1 is positive integer (See pages 5-6 paragraphs 61-74 and Figure 3a of Zheng et al. for reference to the network device indicating to the terminal device via an air interface all bands in an unlicensed band set, i.e. bands 0, 1, 2, and 3, in step S301, such that all K1 bands are indicated, and wherein a subset number of the bands, i.e. bands 0, 1, and 2, are indicated as available in step S303, such that the K2 bands indicated as available are a subset number of all K1 bands).
	With respect to claims 5 and 15, Zheng et al. discloses detecting K2 first-type reference signal(s) in the K1 first-type frequency band resource(s) in the second time window; wherein a detection for the K2 first-type reference signal(s) is used for determining the K2 candidate frequency band resource(s) (See page 6 paragraph 75 of Zheng et al. for reference to the terminal device performing blind detection on whether there is a reference signal in each unlicensed band in the unlicensed band set, i.e. the K1 unlicensed bands, to determine which K2 bands are available).
	With respect to claims 10 and 20, Zheng et al. discloses transmitting K2 first-type reference signal(s) in K2 candidate frequency band resource(s) in the second time window respectively; wherein a detection for the K2 first-type reference signal(s) is used for determining the K2 candidate frequency band resource(s) (See page 6 paragraph 75 of Zheng et al. for reference to the network device transmitting reference signals in K2 bands determined to be available such that the terminal device performs blind detection on whether there is a reference signal in each unlicensed band in the unlicensed band set, i.e. the K1 unlicensed bands, to determine which K2 bands are available).  Zheng et al. also discloses performing K1 energy detection(s) for the Kl first-type frequency band resource(s) in the second time window respectively; wherein the K1 energy detection(s) is(are) used for determining that the K2 candidate frequency band resource(s) is(are) not occupied (See page 6 paragraph 71-72 of Zheng et al. for reference to the network device listening to each unlicensed band in the set of K1 unlicensed bands to perform a LBT operation, i.e. K1 energy detections, to determined which of the K1 bands are available bands, i.e. the K2 available bands).

Allowable Subject Matter

Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461